TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2015



                                     NO. 03-14-00572-CV


                                   Traci Yocham, Appellant

                                                  v.

                     Farmers Texas County Mutual Company, Appellee




       APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court on July 8, 2014. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.